

117 HR 5353 IH: Scholarship Tax Relief for Students Act of 2021
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5353IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Mr. Kildee introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income any amount awarded under a Federal Pell Grant and any portion of a scholarship used by a full-time student for room and board. 
1.Short titleThis Act may be cited as the Scholarship Tax Relief for Students Act of 2021. 2.Exclusion for Federal Pell Grants and for scholarship and fellowship funds used for room and board (a)In generalSection 117(b)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting a comma, and by adding at the end the following new subparagraphs: 
 
(C)room and board while carrying a full-time workload for the course of study the individual is pursuing at an educational organization, and (D)in the case of amounts awarded under subpart 1 of part A of title IV of the Higher Education Act of 1965 (relating to Federal Pell Grants), any expenses for which such amounts may be used by the individual under such subpart.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to amounts received in taxable years beginning after December 31, 2020. 